            Case 2:21-cv-01723 Document 1 Filed 02/24/21 Page 1 of 4 Page ID #:1



 1   SEYFARTH SHAW LLP
     Ashley N. Arnett (SBN 305162)
 2   aarnett@seyfarth.com
     601 South Figueroa Street, Suite 3300
 3   Los Angeles, California 90017-5793
     Telephone: (213) 270-9600
 4   Facsimile: (213) 270-9601
 5   Attorneys for Defendant
     DAVINA, INC.
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    DWAIN LAMMEY,                                 Case No.
12                     Plaintiff,                    DEFENDANT’S NOTICE OF
                                                     REMOVAL OF CIVIL ACTION
13             v.                                    TO UNITED STATES DISTRICT
                                                     COURT
14    DAVINA, INC., a California Corporation;
      and DOES 1-10,                                (Los Angeles County Superior Court
15                                                   Case No. 21CMCV00001)
                       Defendants.
16                                                  Complaint Filed: January 8, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                              DEFENDANT’S NOTICE OF REMOVAL OF ACTION
     68213119v.1
            Case 2:21-cv-01723 Document 1 Filed 02/24/21 Page 2 of 4 Page ID #:2



 1   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
 2   CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
 3   ATTORNEYS OF RECORD:
 4            PLEASE TAKE NOTICE that Defendant Davina, Inc. (“Defendant”) hereby
 5   removes the above-referenced action filed by Plaintiff Dwain Lammey (“Plaintiff”)
 6   (collectively the “Parties”) in the Superior Court of the State of California for the County
 7   of Los Angeles, to the United States District Court for the Central District of California,
 8   pursuant to 28 U.S.C. §§ 1441 and 1446, asserting original federal jurisdiction under 28
 9   U.S.C. § 1331, to effect the removal of this action, and state that removal is proper for the
10   reasons set forth below.
11                                         BACKGROUND
12            1.   This removal involves a lawsuit that was filed by Plaintiff on January 8,
13   2021 in the Superior Court of the State of California for the County of Los Angeles,
14   entitled Dwain Lammey v. Davina, Inc., et al, Case No. 21CMCV00001. See Declaration
15   of Ashley N. Arnett (“Arnett Decl”) at ¶ 3.
16            2.   The Complaint asserts two claims for relief against Defendant: (1) violation
17   of Title III of the Americans with Disabilities Act (“ADA”)—42 U.S.C. § 12182, and (2)
18   violation of the Unruh Civil Rights Act—Civil Code §§ 51, 52. See Arnett Decl. at ¶ 4
19   and Exh. A thereto.
20                                  TIMELINESS OF REMOVAL
21            3.   Plaintiff personally served Defendant with the Complaint on January 25,
22   2021. See Arnett Decl. at ¶ 5.
23            4.   As such, this Notice of Removal is timely as it is filed within thirty (30) days
24   “after the receipt by the defendant, through service or otherwise, of a copy of the initial
25   pleading setting forth the claim for relief upon which such action or proceeding is based .
26   . . .” See 28 U.S.C. § 1446(b)(1).
27
28
                                                   2
                                DEFENDANT’S NOTICE OF REMOVAL OF ACTION
     68213119v.1
            Case 2:21-cv-01723 Document 1 Filed 02/24/21 Page 3 of 4 Page ID #:3



 1                                 GROUNDS FOR REMOVAL
 2            5.   This Court has original jurisdiction over actions involving one or more
 3   federal questions. See 28 U.S.C. § 1331 (conferring original jurisdiction upon federal
 4   courts for actions arising under the laws of the United States). Further, this Court “shall
 5   have supplemental jurisdiction over all other claims that are so related to claims in the
 6   action within such original [federal question] jurisdiction that they form part of the same
 7   case or controversy . . . .” 28 U.S.C. § 1367(a).
 8            6.   Plaintiff’s first cause of action in the Complaint seeks remedies under Title
 9   III of the ADA—a federal statute codified at 42 U.S.C. §§ 12181, et seq. See Arnett
10   Decl. at ¶ 4 and Exh. A thereto (Complaint pp. 8-9). This action therefore presents a
11   federal question over which this Court has original jurisdiction pursuant to 28 U.S.C. §
12   1331.
13            7.   Plaintiff’s remaining claim is asserted under California’s Civil Code §§ 51,
14   52 (Unruh Civil Rights Act) based on an alleged failure to provide full and equal access
15   to Defendant’s services, specifically relating to Defendant’s reservation policies and
16   practices, in violation of the ADA. See Arnett Decl. at ¶ 4 and Exh. A thereto (Complaint
17   p. 10).
18            8.   Accordingly, this Court has supplemental jurisdiction over Plaintiff’s state
19   law claim as it arises from, relates to, and emanates from the same alleged ADA
20   violation, and is so related that it forms part of the same case or controversy pursuant to
21   28 U.S.C. § 1367(a).
22                                             VENUE
23            9.   Venue lies in the United States District Court for the Central District of
24   California pursuant to 28 U.S.C. §§ 84(c)(2) and 1391. This action originally was
25   brought in the Superior Court of the State of California for the County of Los Angeles,
26   which is located within the Central District of the State of California, and the allegations
27   in Plaintiff’s Complaint occurred in the County of Los Angeles.
28
                                                   3
                              DEFENDANT’S NOTICE OF REMOVAL OF ACTION
     68213119v.1
            Case 2:21-cv-01723 Document 1 Filed 02/24/21 Page 4 of 4 Page ID #:4



 1                                    NOTICE OF REMOVAL
 2            10.   This Notice of Removal will be promptly served on Plaintiff and filed with
 3   the Clerk of the Superior Court of the State of California for the County of Los Angeles.
 4            11.   In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
 5   process, pleadings, and orders served upon Defendant, including the Summons and
 6   Complaint, are attached as Exhibit A to the Declaration of Ashley N. Arnett.
 7            12.   The undersigned, as counsel for Defendant, has read the foregoing and signs
 8   this Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as
 9   required by 28 U.S.C. § 1446(a).
10            WHEREFORE, Defendant Davina, Inc. prays that the above action pending before
11   the Superior Court of the State of California for the County of Los Angeles be removed
12   to the United States District Court for the Central District of California.
13   DATED: February 24, 2021                          Respectfully submitted,
14                                                     SEYFARTH SHAW LLP
15
16                                                     By: /s/ Ashley N. Arnett
                                                           Ashley N. Arnett
17                                                     Attorneys for Defendant
                                                       DAVINA, INC.
18
19
20
21
22
23
24
25
26
27
28
                                                   4
                               DEFENDANT’S NOTICE OF REMOVAL OF ACTION
     68213119v.1
